Title: To Benjamin Franklin from ——— Carié le jeune, 24 January 1782
From: Carié, ——, le jeune
To: Franklin, Benjamin


Monseigneur
Nantes le 24. Janvier 1782./ .
Un Particulier, habitant de l’amerique Septentrionale, m’a demandé un assortiment de divers marchandises Tant en draperie qu’en Soyerie propres pour ce pays; cette fourniture monte à Quarante Trois Mille Livres Tournois. Ce Particulier retourne a la nouvelle angleterre et consent a me donner Touttes les Suretés que Je peux desirer Pour mon remboursement.
Daignés, Monseigneur, me faire la Grace de m’instruire, Si les actes passés en france par devant Notaires, acquerent une hipoteque dans la nouvelle Angleterre, Sur les biens de celuy qui les contracte, ou qu’els Sont les moyens qu’on doit employer, Pour S’en procurer une.
Cette instruction, Monseigneur, est d’autant plus essentielle pour moy, que mon commerce est celuy de fournir des draperies et des Soyeries pour la Nouvelle Angleterre, dont J’ignore entierement les Loix.
Je Suis avec Respect de Votre Excellence Monseigneur Le Tres humble & Tres Obeissant Serviteur
Carié LE JeuneNegociant

A son Excellence Monseigneur B. de Franklin Ministre Plenipotentiaire des Etats reunis de L’amerique Septentrionale

 
Notation: Carié le Jeune 24 Jany. 82
